Citation Nr: 1809363	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  15-02 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for tinnitus. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1993 to July 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the claim currently rests with the RO in North Little Rock, Arkansas.  

With regard to the characterization of the issue on appeal, a June 2008 rating decision, issued on June 9, 2008, in part, denied service connection for tinnitus.  On July 20, 2009, VA received a notice of disagreement, in part, from the Veteran regarding service connection for tinnitus.  The postmark date of the notice of disagreement received on July 20, 2009 is not of record as part of the original submission.  However, in June 2011, the Veteran presented a postmarked envelope, with a postmark date which appears to be June 8, 2009, with a certified mail tracking number.  Although the Board is not certain of the postmark date due to the poor quality of the image, a February 2013 rating decision accepted June 8, 2009 as the postmark date and granted earlier effective dates as a result of such.  In addition, the Veteran has made numerous statements insisting June 8, 2009 was the mailing date as reflected by the postmark.  While the Board is not bound by the RO's determination in this instance, the Board recognizes the certified mail tracking number on the postmarked envelope submitted by the Veteran in June 2011 matches the tracking number affixed to a document received by the Board on July 20, 2009 as part of the documents received with the notice of disagreement at issue.  

In this regard, where a written document is required to be filed within a specified time period, a response postmarked prior to expiration of the time limit will be accepted as timely filed, although the Board emphasizes such is generally for a postmark received with the submission rather than one submitted later by a claimant.  38 C.F.R. § 20.305 (a) (2017).  However, resolving all reasonable doubt in the Veteran's favor, and in light of the evidence which tends to show the notice of disagreement was postmarked on June 8, 2009, and pursuant to 38 C.F.R. § 20.305 (a), the Board finds that the notice of disagreement is timely.  Hence, the Board has characterized the issue, accordingly, as on the title page.  Furthermore, as claim was reopened and addressed on the merits in the February 2013 statement of the case, there is no prejudice to the Veteran in the Board's adjudication of the claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In December 2011, the Veteran presented testimony before a Decision Review Officer and in March 2015, he again presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are of record.  The March 2015 hearing transcript reflects the record was held open for 30 days from the date of the hearing to allow the Veteran to submit additional evidence.  However, as no additional evidence was received in the allotted period, the Board may proceed with appellate review.  

The Board notes that in November 2017, more than one year after he was notified that his appeal had been certified to the Board in March 2015, the Veteran appointed a private attorney as a representative.  Under 38 C.F.R. § 20.1304 (b)(1)(i) (2017), a request for a change of representative in an appealed case made more than 90 days after notification of certification to the Board must be made by motion to the Board on the basis of good cause.  Because the Veteran has not made a motion showing good cause, the Board finds that he remains unrepresented for this appeal.  In any event, the Board below grants the Veteran's claim in full, and so any due process failure is moot.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's tinnitus is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim granted herein, given the grant of the claim on the merits, discussion of the impact of VA's statutory and regulatory notice and duty to assist provisions on this issue, including pursuant including pursuant to 38 C.F.R. § 3.103 (c)(2) (2017) and Bryant v. Shinseki, 23 Vet App 488 (2010), is not necessary, and any deficiencies, if any exist, are harmless.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, certain chronic diseases, such as tinnitus, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112, 1113 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has a diagnosis of tinnitus. The Veteran was afforded a VA audiological examination in June 2010 and a diagnosis of tinnitus was endorsed.  Thus, the current disability element for tinnitus is established by the evidence.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  A review of the Veteran's service treatment and personnel records do not reference noise exposure or tinnitus.  However, during the April 2010 examination, the Veteran reported in-service noise exposure from artillery, tanks, and rocket launchers.  In this regard, the Veteran's DD 214 documents that he completed a 20 week field artillery office basic course in 1994.  The Veteran's assertion of exposure to acoustic trauma in service is consistent with the circumstances of his service.  As such, the evidence is supportive of the Veteran's competent and credible contentions regarding exposure to loud noises, and the element of the incurrence of an in-service injury is met for tinnitus.

Finally, the Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between the Veteran's tinnitus and an in-service disease or injury has also been met. 

As to the origin of the Veteran's tinnitus, the June 2010 VA examiner opined that as no hearing loss was incurred while on active duty and no report of tinnitus was found in the Veteran's service treatment records, the Veteran's claimed tinnitus was less likely as not the result of his military noise exposure.  A January 2012 addendum opinion noted that although the Veteran contended his tinnitus onset while on active duty, no documentation was found in his service treatment records noting a complaint of tinnitus.  The January 2012 examiner further noted that during the June 2010 examination the Veteran reported his tinnitus probably onset when he was in the military.  The January 2012 VA examiner noted the Veteran had incurred no significant hearing threshold shifts from his military enlistment to the date of the examination, a period of about 17 years and that the Veteran reported his tinnitus had been more pronounced over that past two to three years with accompanying dizziness/lightheadedness which possibly suggested an etiology other than noise exposure or acoustic trauma for his tinnitus.  The January 2012 VA examiner found there was no clear and convincing evidence to suggest that the Veteran's claimed tinnitus was at least as likely as not caused by or the result of his military noise exposure and the previously provided opinion remained that the Veteran's claimed tinnitus was less likely as not caused by or the result of his military noise exposure.  

The June 2010 and January 2012 opinions tends to weigh against the claim; however, the absence of in-service evidence of some degree of hearing related disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Furthermore, the January 2012 examiner appeared to use an incorrect standard of clear and convincing evidence rather than the correct equipoise standard.  Moreover, if the Veteran's tinnitus was etiologically related to a cause other than noise exposure, as suggested by the January 2012 opinion, such does not mitigate the fact that the Veteran reported that his tinnitus onset during service.  In this regard, as noted above, during the June 2010 examination, the Veteran reported his tinnitus probably started in the military.  

Such is supported by the Veteran's March 2015 testimony, and in other statements, in which the Veteran reported his tinnitus onset during his military service.  Specifically, in a June 2009 statement, the Veteran reported he experienced ringing symptoms since separation, but did not seek medical treatment for the tinnitus, as there was no point to seeking medical treatment for a condition that could not be treated or cured.  In his March 2015 testimony, he further reported, in particular, that he remembered a grenade explosion that caused him to temporarily lose his hearing and experience tinnitus thereafter.  The Veteran is competent to testify as to observable symptoms such as ringing in the ears, because this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's testimony and statements regarding the onset of his symptoms pertaining to his tinnitus to be credible and they are accorded significant evidentiary weight.

At the least, this evidence raises a reasonable doubt as to whether the Veteran's current tinnitus is etiologically related his active service.  The evidence shows that the Veteran presently has tinnitus and there is competent and credible lay evidence of tinnitus since service.  Thus, resolving doubt in the Veteran's favor, the Board finds the Veteran's tinnitus is in fact related to service.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for tinnitus is warranted.



ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


